Exhibit 10.1

 

Execution Copy

 

--------------------------------------------------------------------------------

 

VORNADO REALTY L.P.

 

(a Delaware limited partnership)

 

$500,000,000 Aggregate Principal Amount of

 

3.875% Exchangeable Senior Debentures due 2025

 

UNDERWRITING AGREEMENT

 

Dated: March 22, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Underwriting Agreement    1 SECTION 1.    Representations and Warranties.    3  
  (a)    Representations and Warranties by the Company and the Trust    3      
   (i) Incorporated Documents    3          (ii) Compliance with Registration
Requirements    3          (iii) Form S-3 Eligibility    3          (iv) No
Material Adverse Change in Business    3          (v) Good Standing of the
Company    4          (vi) Good Standing of the Trust    4          (vii)
Qualification as a REIT    4          (viii) Good Standing of Subsidiaries    4
         (ix) Capitalization of the Company    5          (x) Capitalization of
the Trust    5          (xi) Authorization and Description of the Securities   
5          (xii) Authorization and Description of the Common Shares    5      
   (xiii) Absence of Conflicts and Defaults    6          (xiv) Authorization of
this Underwriting Agreement    6          (xv) Authorization of the Registration
Rights Agreement    6          (xvi) Authorization of the Indenture    6      
   (xvii) Absence of Proceedings    6          (xviii) No Violations or Defaults
   7          (xix) Accuracy of Certain Descriptions    7          (xx)
Investment Company Act    7          (xxi) Independent Public Accountants    7  
       (xxii) Financial Statements    7          (xxiii) Title to Property    8
         (xxiv) Environmental Laws    9          (xxv) No Stabilizing Actions   
9     (b)    Officer’s Certificates    9 SECTION 2.    Sale and Delivery to the
Underwriter; Closing.    9     (a)    Initial Securities    9     (b)    Option
Securities    10     (c)    Payment    10     (d)    Denominations; Registration
   10 SECTION 3.    Covenants of the Company and the Trust    10     (a)   
Delivery of Registration Statements    10     (b)    Delivery of Prospectus   
11     (c)    Continued Compliance with Securities Laws    11     (d)    Rule
158    11     (e)    Use of Proceeds    12     (f)    Reserved Common Shares   
12

 

i



--------------------------------------------------------------------------------

SECTION 4.    Payment of Expenses    12      (a)    Expenses    12      (b)   
Termination of Agreement    12 SECTION 5.    Conditions of Underwriter’s
Obligations    13      (a)    Effectiveness of Registration Statement    13     
(b)    Opinions of Counsel for the Company    13      (c)    Opinion of Special
Maryland Counsel for the Trust    13      (d)    Opinion of Counsel for the
Underwriter    13      (e)    Officers’ Certificate    13      (f)   
Accountants’ Comfort Letter    13      (g)    Bring-down Comfort Letter    14  
   (h)    Maintenance of Rating    14      (i)    Conditions to Purchase of
Option Securities    14           (i) Officers’ Certificate    14           (ii)
Opinions of Counsel for the Company    14           (iii) Opinion of Counsel for
the Underwriter    14           (iv) Bring-down Comfort Letter    14          
(v) No Downgrading    15      (j)    Additional Documents    15      (k)   
Termination of Agreement    15 SECTION 6.    Indemnification.    15      (a)   
Indemnification of Underwriter    15      (b)    Indemnification of Company,
Trust, Partners, Trustees and Officers    16      (c)    Actions against
Parties; Notification    16      (d)    Settlement without Consent if Failure to
Reimburse    17 SECTION 7.    Contribution    17 SECTION 8.    Representations,
Warranties and Agreements to Survive Delivery    18 SECTION 9.    Termination of
Agreement.    19      (a)    Termination; General    19      (b)    Liabilities
   19 SECTION 10.    Intentionally Omitted.    19 SECTION 11.    Notices    19
SECTION 12.    Parties    20 SECTION 13.    Governing Law and Time    20 SECTION
14.    Effect of Headings    20

 

ii



--------------------------------------------------------------------------------

SCHEDULES             Schedule A - Terms of the Securities    Sch A-1 EXHIBITS
            Exhibit A - Form of Opinion of Company’s Counsel    A-1       
Exhibit B - Form of Opinion of Special Maryland Counsel to the Company    B-1

 

iii



--------------------------------------------------------------------------------

VORNADO REALTY L.P.

 

(a Delaware limited partnership)

 

$500,000,000 Aggregate Principal Amount of

3.875% Exchangeable Senior Debentures due 2025

 

Underwriting Agreement

 

March 22, 2005

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Vornado Realty L.P., a Delaware limited partnership (the “Company”), confirms
its agreement with Citigroup Global Markets Inc. (the “Underwriter”), with
respect to the issue and sale by the Company and the purchase by the Underwriter
of $500,000,000 aggregate principal amount of 3.875% Exchangeable Senior
Debentures due 2025, of the Company (“Debentures”), and with respect to the
grant by the Company to the Underwriter of the option described in Section 2(b)
hereof to purchase all or any part of $75,000,000 additional aggregate principal
amount of Debentures to cover over-allotments, if any. The aforesaid
$500,000,000 aggregate principal amount of Debentures (the “Initial Securities”)
to be purchased by the Underwriter and all or any part of the $75,000,000
aggregate principal amount of Debentures subject to the option described in
Section 2(b) hereof (the “Option Securities”) are hereinafter called
collectively the “Securities.”

 

The Securities are to be issued under the Indenture, dated as of November 25,
2003 (the “Indenture”), between the Company and The Bank of New York, as Trustee
(the “Trustee”). The Securities will be exchangeable in accordance with their
terms and the terms of the Indenture into common shares of beneficial interest,
par value $0.04 per share (the “Common Shares”), of Vornado Realty Trust, a
Maryland real estate investment trust (the “Trust”).

 

The Company and the Trust understand that the Underwriter proposes to offer the
Securities (the “Offering”) as soon after the execution and delivery hereof as
in the judgment of the Underwriter is advisable.

 

Any holder of Securities that receives, upon exchange of their Securities,
unregistered Common Shares will have the registration rights set forth in the
registration rights agreement (the “Registration Rights Agreement”), to be dated
the Closing Date, among the parties hereto. Pursuant to the Registration Rights
Agreement, the Trust will use its commercially reasonable efforts to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement providing for the resale of Common Shares of the Trust by holders of
Securities that exchange their Securities and receive in exchange unregistered
Common Shares of the Trust, and



--------------------------------------------------------------------------------

to use its commercially reasonable efforts to cause such Registration Statement
to be declared and remain effective and usable for the periods, and upon the
terms, specified in the Registration Rights Agreement.

 

The Company and the Trust have filed with the Commission one or more
registration statements on Form S-3, including a prospectus relating to the
Debentures, the Common Shares issuable upon the exchange of the Debentures and
other securities of the Company and the Trust for the registration of such
securities under the Securities Act of 1933, as amended (the “1933 Act”). Such
registration statements have been declared effective by the Commission. A
prospectus supplement reflecting the terms of the Securities, the terms of the
offering thereof and the other matters set forth therein has been prepared or
will be prepared and will be filed in accordance with the provisions of
paragraph (b) of Rule 424 (“Rule 424(b)”) of the rules and regulations of the
Commission under the 1933 Act (the “1933 Act Regulations”). Such prospectus
supplement, in the form first filed after the date hereof pursuant to Rule
424(b), is hereinafter called the “Prospectus Supplement.” Such registration
statements, as amended at the date hereof, including all documents incorporated
or deemed to be incorporated by reference therein and the exhibits thereto, and
schedules thereto, if any, are hereinafter called the “Registration Statement”
and the basic prospectus included therein and relating to all offerings of
securities under the Registration Statement, as supplemented by the Prospectus
Supplement, is hereinafter called the “Prospectus,” except that if such basic
prospectus is amended or supplemented on or prior to the date on which the
Prospectus Supplement is first filed pursuant to Rule 424(b), the term
“Prospectus” shall refer to the basic prospectus as so amended or supplemented
and as supplemented by the Prospectus Supplement, including the documents filed
by the Company and the Trust with the Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “1934 Act”), that are incorporated by
reference therein. For purposes of this Agreement, all references to the
Registration Statement or the Prospectus or any amendment or supplement to
either of the foregoing shall be deemed to include the copy filed with the
Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval
System (“EDGAR”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “stated,” “described,” “discussed”
or “set forth” in the Registration Statement or the Prospectus (or other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is incorporated
by reference in the Registration Statement or the Prospectus, as the case may
be; and all references in this Agreement to amendments or supplements to the
Registration Statement, or the Prospectus shall be deemed to mean and include
the filing of any document under the 1934 Act which is incorporated by reference
in the Registration Statement or the Prospectus, as the case may be.

 

2



--------------------------------------------------------------------------------

SECTION 1. Representations and Warranties.

 

(a) Representations and Warranties by the Company and the Trust. Each of the
Company and the Trust, jointly and severally, represents and warrants to the
Underwriter as of the date hereof and as of the Closing Time referred to in
Section 2(c) hereof, and as of each Date of Delivery (if any) referred to in
Section 2(b) hereof and agrees with the Underwriter, as follows:

 

(i) Incorporated Documents. The documents incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the 1933 Act or the 1934 Act, as applicable, and
the rules and regulations of the Commission thereunder, and none of such
documents contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made;
and any further documents so filed and incorporated by reference in the
Registration Statement and the Prospectus or any further amendment or supplement
thereto, when such documents become effective or are filed with the Commission,
as the case may be, will conform in all material respects to the requirements of
the 1933 Act or the 1934 Act, as applicable, and the rules and regulations of
the Commission thereunder and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances
under which they were made; provided, however, that this representation and
warranty shall not apply to any statements or omissions made in reliance upon
and in conformity with information furnished in writing to the Company by the
Underwriter expressly for use in the Registration Statement or the Prospectus,
in each case as amended or supplemented, relating to such Notes;

 

(ii) Compliance with Registration Requirements. The Registration Statement and
the Prospectus conform, and any further amendments or supplements to the
Registration Statement or the Prospectus will conform, in all material respects
to the requirements of the 1933 Act and the 1933 Act Regulations and do not and
will not, as of the applicable effective date as to the Registration Statement
and any amendment thereto and as of the applicable filing date as to the
Prospectus and any amendment or supplement thereto, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances under which they were made; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company or the Trust by the Underwriter expressly for use in the Prospectus as
amended or supplemented relating to such Notes;

 

(iii) Form S-3 Eligibility. The Company and the Trust meet the requirements for
use of Form S-3 under the 1933 Act and have filed with the Commission one or
more registration statements on Form S-3, including a prospectus relating to the
Debentures and other securities of the Company and the Trust for the
registration of such securities under the 1933 Act and such registration
statements have been declared effective by the Commission;

 

(iv) No Material Adverse Change in Business. Neither the Company, the Trust nor
any of their respective subsidiaries, has sustained since the date of the latest
audited financial statements included or incorporated by reference in the
Prospectus any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental

 

3



--------------------------------------------------------------------------------

action, order or decree, otherwise than as set forth or contemplated in the
Prospectus; and, since the respective dates as of which information is given in
the Registration Statement and the Prospectus, except as otherwise stated
therein, there has not been any change in the capitalization or long-term debt
of the Company or the Trust or any material adverse change in or affecting the
condition, financial or otherwise, or the earnings or business affairs (a
“Material Adverse Effect”) of the Company or the Trust and their respective
subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Prospectus;

 

(v) Good Standing of the Company. The Company has been duly formed and is
validly existing as a limited partnership in good standing under the laws of the
State of Delaware and has partnership power and authority to own, lease and
operate its properties and to conduct its business substantially as described in
the Prospectus and is duly qualified as a foreign organization to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not have a Material Adverse Effect on the Company; all of the issued and
outstanding limited partnership interests in the Company have been duly
authorized and validly issued and are fully paid and (except for the general
partner interest) nonassessable; the Trust is the sole general partner of, and
owned an approximately 87% common limited partnership interest in, the Company
as of December 31, 2004;

 

(vi) Good Standing of the Trust. The Trust is a real estate investment trust
duly formed and existing under the laws of the State of Maryland in good
standing with the State Department of Assessments and Taxation of Maryland, with
trust power to own, lease and operate its properties and to conduct its business
substantially as described in the Prospectus and to enter into and perform its
obligations under this Agreement; and the Trust is duly qualified as a foreign
organization to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not have a Material Adverse Effect on the Trust and its
subsidiaries taken as a whole;

 

(vii) Qualification as a REIT. The Trust is organized and, commencing with its
taxable year ended December 31, 1993, has operated in conformity with the
requirements for qualification as a real estate investment trust (a “REIT”)
under the Internal Revenue Code of 1986, as amended (the “Code”), and currently
intends to operate in a manner which allows the Trust to continue to meet the
requirements for taxation as a REIT under the Code;

 

(viii) Good Standing of Subsidiaries. Each subsidiary of the Company and the
Trust has been duly formed and is validly existing in good standing under the
laws of the jurisdiction of its organization and has power and authority to own,
lease and operate its properties and to conduct its business substantially as
described in the Prospectus and is duly qualified as a foreign organization to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to

 

4



--------------------------------------------------------------------------------

so qualify would not have a Material Adverse Effect on the Company, the Trust
and their respective subsidiaries taken as a whole; all of the issued and
outstanding capital stock of each such subsidiary has been duly authorized and
validly issued, is fully paid and nonassessable and is owned by the Company or
the Trust, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity, except as would
not have a Material Adverse Effect on the Company, the Trust and their
respective subsidiaries taken as a whole and except as disclosed in the
Prospectus;

 

(ix) Capitalization of the Company. As of December 31, 2004, the Company had an
authorized capitalization as set forth in its Annual Report on Form 10-K for the
year ended December 31, 2004, and as set forth in the Prospectus under the
caption “Capitalization of Vornado Realty L.P.” in the column captioned
“Historical” (except for subsequent issuances, if any, pursuant to this
Agreement or pursuant to the terms of reservations, agreements or employee
benefit plans, including, without limitation, dividend reinvestment plans and
employee or director stock option plans, the redemption of units of the Company
or as otherwise described in the Prospectus or the exercise of options
outstanding on the date hereof);

 

(x) Capitalization of the Trust. As of December 31, 2004, the Trust had an
authorized capitalization as set forth in its Annual Report on Form 10-K for the
year ended December 31, 2004, (except for (a) subsequent issuances, if any,
pursuant to this Agreement or pursuant to the terms of reservations, agreements
or employee benefit plans, including, without limitation, dividend reinvestment
plans and employee or director stock option plans or as otherwise described in
the Prospectus or the exercise of options outstanding on the date hereof and (b)
subsequent amendments to its Declaration of Trust);

 

(xi) Authorization and Description of the Securities. The Securities have been
duly authorized, and, when the Securities are duly authenticated by the Trustee
and executed and delivered in accordance with the Indenture and paid for by the
Underwriter in accordance with this Agreement, such Securities will be duly and
validly executed, issued and delivered and will constitute valid and binding
obligations of the Company; the Securities will conform to the description
thereof contained in the Prospectus under the caption “Description of Debt
Securities of Vornado Realty L.P.” and in the Prospectus Supplement under the
caption “Description of Debentures” and such description will conform to the
rights set forth in the Indenture, in each case in all material respects;

 

(xii) Authorization and Description of the Common Shares. The Common Shares
initially issuable upon exchange for the Securities have been duly authorized
and reserved for issuance, and, if and when issued and delivered in accordance
with the provisions of the Debentures and the Indenture, will be duly and
validly issued and fully paid and nonassessable; the Common Shares conform to
the description thereof contained in the Prospectus under the caption
“Description of Shares of Beneficial Interest of Vornado Realty Trust.”

 

5



--------------------------------------------------------------------------------

(xiii) Absence of Conflicts and Defaults. The issue and sale of the Securities,
the reservation of the Common Shares for issuance upon exchange of the
Securities and the compliance by the Company and the Trust with all of the
provisions of the Indenture, this Agreement, the Registration Rights Agreement
and the consummation of the transactions contemplated herein have been duly
authorized by all necessary trust action of the Trust, on behalf of itself and
as general partner of the Company and, except as would not have a Material
Adverse Effect on the Company, the Trust and their respective subsidiaries taken
as a whole, will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company, the Trust or any of their respective subsidiaries is a party
or by which the Company, the Trust or any of their respective subsidiaries is
bound or to which any of the property or assets of the Company, the Trust or any
of their respective subsidiaries is subject, nor will such action result in any
violation of the provisions of the certificate of limited partnership, as
amended, of the Company or the Amended and Restated Declaration of Trust or
Bylaws of the Trust, or (except as where such violation would not cause a
Material Adverse Effect on the Company, the Trust and their respective
subsidiaries taken as a whole or any adverse effect on the Company’s or the
Trust’s ability to consummate the transactions contemplated hereby) any statute
or any order, rule or regulation of any court or governmental authority, agency
or body having jurisdiction over the Company, the Trust or any of their
respective properties; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Debentures or the consummation
by the Company or the Trust of the transactions contemplated by the Indenture,
this Agreement and the Registration Rights Agreement or any over-allotment
option, except such as have been, or will have been prior to the Closing Time
and each Date of Delivery (as defined in Section 2(b) hereof), obtained under
the 1933 Act and the 1933 Act Regulations and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Debentures by the Underwriter;

 

(xiv) Authorization of this Underwriting Agreement. This Agreement has been duly
authorized by all necessary partnership action of the Company and all necessary
trust action of the Trust and has been executed and delivered by the Trust for
itself and on behalf of the Company;

 

(xv) Authorization of the Registration Rights Agreement. The Registration Rights
Agreement has been duly authorized by all necessary partnership action of the
Company and all necessary trust action of the Trust and has been executed and
delivered by the Trust for itself and on behalf of the Company;

 

(xvi) Authorization of the Indenture. The Indenture has been duly authorized by
all necessary partnership action of the Company and has been executed and
delivered by the Company;

 

(xvii) Absence of Proceedings. Other than as set forth in the Prospectus, there
are no legal or governmental proceedings pending to which the Company, the Trust
or

 

6



--------------------------------------------------------------------------------

any of their respective subsidiaries is a party or of which any property of the
Company, the Trust or any of their respective subsidiaries is the subject,
which, if determined adversely to the Company, the Trust or any of their
respective subsidiaries, would individually or in the aggregate have a Material
Adverse Effect on the Company, the Trust and their respective subsidiaries taken
as a whole; and, to the best of the Company’s and the Trust’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others; and there are no contracts or documents of the Company,
the Trust or any of their respective subsidiaries which are required to be filed
as exhibits to the Registration Statement by the 1933 Act or the 1933 Act
Regulations which have not been so filed, except where the failure to file such
exhibit would not amount to an untrue statement of a material fact or omission
of a statement of a material fact required to make the statements in the
Registration Statement not misleading in light of the circumstances under which
they were made;

 

(xviii) No Violations or Defaults. Neither the Company, the Trust nor any of
their respective subsidiaries is in violation of its organizational documents or
bylaws or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties or
assets may be bound, which default would have a Material Adverse Effect on the
Company, the Trust and their respective subsidiaries taken as a whole;

 

(xix) Accuracy of Certain Descriptions. The statements set forth in the
Prospectus under the captions “Description of Debt Securities of Vornado Realty
L.P.,” Description of Shares of Beneficial Interest of Vornado Realty Trust,”
“Federal Income Tax Considerations” and “Plan of Distribution” and in the
Prospectus Supplement under the captions “Description of Debentures,”
“Supplemental Federal Income Tax Considerations,” and “Underwriting,” insofar as
they purport to describe the provisions of the laws and documents referred to
therein, are accurate, complete and fair summaries in all material respects;

 

(xx) Investment Company Act. Neither the Company nor the Trust is subject to
registration as an “investment company” under the Investment Company Act;

 

(xxi) Independent Public Accountants. Deloitte & Touche LLP, who have certified
certain financial statements and financial statement schedules of the Company,
the Trust and their respective subsidiaries included or incorporated by
reference in the Registration Statement, are an independent public accounting
firm with respect to the Company and the Trust as required by the 1933 Act and
the 1933 Act Regulations;

 

(xxii) Financial Statements. The financial statements and the financial
statement schedules of the Company, the Trust and their respective consolidated
subsidiaries included or incorporated by reference in the Registration Statement
and the Prospectus present fairly, in all material respects, the financial
position of the Company, the Trust and their respective consolidated
subsidiaries as at the dates indicated, the results of their operations for the
periods specified and the information required to be stated therein; and said
financial statements and financial statement schedules have been prepared in

 

7



--------------------------------------------------------------------------------

conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved. The selected financial data included or
incorporated by reference in the Prospectus present fairly, in all material
respects, the information shown therein and have been compiled on a basis
consistent with that of the consolidated financial statements included or
incorporated by reference in the Registration Statement. Any pro forma financial
statements and other pro forma financial information included in the
Registration Statement and the Prospectus comply in all material respects with
the applicable requirements of Rule 11-02 of Regulation S-X of the Commission
and present fairly the information shown therein; the pro forma adjustments, if
any, have been properly applied to the historical amounts in the compilation of
such statements, and in the respective opinion of the Company and the Trust, the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions or circumstances
referred to therein;

 

(xxiii) Title to Property. Except as otherwise disclosed in the Prospectus, and
except as would not have a Material Adverse Effect on the Company, the Trust and
their respective subsidiaries taken as a whole: (i) each of the Company, the
Trust and their respective subsidiaries has good and marketable title to all
properties and assets described in the Prospectus as owned by such party; (ii)
all of the leases under which the Company, the Trust or any of their respective
subsidiaries holds or uses real property or assets as a lessee are in full force
and effect, and none of the Company, the Trust nor any of their respective
subsidiaries is in material default in respect of any of the terms or provisions
of any of such leases and no claim has been asserted by anyone adverse to any
such party’s rights as lessee under any of such leases, or affecting or
questioning any such party’s right to the continued possession or use of the
leased property or assets under any such leases; (iii) all liens, charges,
encumbrances, claims, or restrictions on or affecting the properties and assets
of the Company, the Trust or any of their respective subsidiaries that are
required to be disclosed in the Prospectus are disclosed therein; (iv) none of
the Company, the Trust, any of their respective subsidiaries nor, to the
respective knowledge of the Company and the Trust, any lessee of any portion of
any such party’s properties is in default under any of the leases pursuant to
which the Company, the Trust or any of their respective subsidiaries leases its
properties to third parties and none of the Company, the Trust nor any of their
respective subsidiaries knows of any event which, but for the passage of time or
the giving of notice, or both, would constitute a default under any of such
leases; (v) no tenant under any lease pursuant to which the Company, the Trust
or any of their respective subsidiaries leases its properties has an option or
right of first refusal to purchase the premises leased thereunder; (vi) to the
best of its knowledge, each of the properties of the Company, the Trust or any
of their respective subsidiaries complies with all applicable codes and zoning
laws and regulations; and (vii) none of the Company, the Trust nor any of their
respective subsidiaries has knowledge of any pending or threatened condemnation,
zoning change or other proceeding or action that will in any manner affect the
size or use of, improvements or construction on or access to the properties of
the Company, the Trust or any of their respective subsidiaries;

 

8



--------------------------------------------------------------------------------

(xxiv) Environmental Laws. Except as otherwise disclosed in the Prospectus, or
as is not reasonably likely to have a Material Adverse Effect on the Company,
the Trust and their respective subsidiaries taken as a whole:

 

A. each of the Company, the Trust and their respective subsidiaries is in
compliance with all applicable laws relating to pollution or the discharge of
materials into the environment, including common law standards of conduct
relating to damage to property or injury to persons caused by such materials
(“Environmental Laws”), each of the Company, the Trust and their respective
subsidiaries currently holds all governmental authorizations required under
Environmental Laws in order to conduct their businesses as described in the
Prospectus, and none of the Company, the Trust nor any of their respective
subsidiaries has any basis to expect that any such governmental authorization
will be modified, suspended or revoked, or cannot be renewed in the ordinary
course of business;

 

B. there are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, threatened
release, or disposal of any material (including radiation and noise), that could
reasonably be expected to form the basis of any claim (whether by a governmental
authority or other person or entity) under Environmental Laws for cleanup costs,
damages, penalties, fines, or otherwise, against any of the Company, the Trust
or their respective subsidiaries, or against any person or entity whose
liability for such claim may have been retained by any of the Company, the Trust
or their respective subsidiaries, whether by contract or law; and

 

C. the Company, the Trust and their respective subsidiaries have made available
to the Underwriter or counsel for the Underwriter all material studies, reports,
assessments, audits and other information in their possession or control
relating to any pollution or release, threatened release or disposal of
materials regulated under Environmental Laws on, at, under, from or transported
from any of their currently or formerly owned, leased or operated properties,
including, without limitation, all information relating to underground storage
tanks and asbestos containing materials.

 

(xxv) No Stabilizing Actions. Except as in compliance with Regulation M, neither
the Company nor the Trust has taken, and neither the Company nor the Trust will
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Debentures.

 

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or the Trust or any of their respective subsidiaries delivered to the
Underwriter or to counsel for the Underwriter shall be deemed a representation
and warranty by both the Company and the Trust to the Underwriter as to the
matters covered thereby.

 

SECTION 2. Sale and Delivery to the Underwriter; Closing.

 

(a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth and as
set forth in the Indenture, the Company agrees to sell to the Underwriter and
the Underwriter agrees to purchase from the Company, at the price to the
Underwriter set forth in Schedule A, the aggregate principal amount of Initial
Securities set forth in Schedule A.

 

9



--------------------------------------------------------------------------------

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Underwriter to purchase up to
an additional $75,000,000 aggregate principal amount of Debentures set forth in
Schedule A. The option hereby granted will expire 30 days after the date hereof
and may be exercised in whole or in part from time to time only for the purpose
of covering over-allotments which may be made in connection with the offering
and distribution of the Initial Securities upon notice by the Underwriter to the
Company setting forth the aggregate principal amount of Option Securities as to
which the Underwriter is then exercising the option and the time and date of
payment and delivery for such Option Securities. Any such time and date of
delivery for the Option Securities (a “Date of Delivery”) shall be determined by
the Underwriter, but shall not be later than seven full business days after the
exercise of said option, nor in any event prior to the Closing Time, as
hereinafter defined.

 

(c) Payment. Payment of the purchase price for, and delivery through the
facilities of The Depository Trust Company (“DTC”) of, the Securities shall be
made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036 or at such other place as shall be agreed upon
by the Underwriter and the Company, at 9:00 A.M. (Eastern time) on March 29,
2005 or such other time not later than ten business days after such date as
shall be agreed upon by the Underwriter and the Company (such time and date of
payment and delivery being herein called “Closing Time”).

 

In addition, in the event that any or all of the Option Securities are purchased
by the Underwriter, payment of the purchase price for, and delivery of, such
Option Securities shall be made at the above-mentioned offices, or at such other
place as shall be agreed upon by the Underwriter and the Company, on each Date
of Delivery as specified in the notice from the Underwriter to the Company.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery through the
facilities of DTC to the Underwriter of the Securities to be purchased by the
Underwriter.

 

(d) Denominations; Registration. The Securities to be purchased by the
Underwriter hereunder will be represented by one or more definitive global
Securities in book-entry form which will be deposited by or on behalf of the
Company with DTC or its designated custodian. The certificates for the Initial
Securities and the Option Securities, if any, will be made available for
examination and packaging by the Underwriter in The City of New York not later
than 10:00 A.M. (Eastern time) on the business day prior to the Closing Time or
the relevant Date of Delivery, as the case may be.

 

SECTION 3. Covenants of the Company and the Trust. Each of the Company and the
Trust covenants with the Underwriter as follows:

 

(a) Delivery of Registration Statements. The Company has furnished or will
deliver to the Underwriter and counsel for the Underwriter, without charge,
copies of the Registration

 

10



--------------------------------------------------------------------------------

Statement as originally filed and of each amendment thereto (including exhibits
filed therewith or incorporated by reference therein and documents incorporated
or deemed to be incorporated by reference therein) and copies of all consents
and certificates of experts. The copies of the Registration Statement and each
amendment thereto furnished to the Underwriter will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T of the Commission.

 

During the period when the Prospectus is required by the 1933 Act to be
delivered in connection with sales of the Securities, the Company and the Trust
will inform the Underwriter of their respective intention to file any amendment
to the Registration Statement or any supplement to the Prospectus; will furnish
the Underwriter with copies of any such amendment or supplement a reasonable
time in advance of filing; and will not file any such amendment or supplement in
a form to which the Underwriter or counsel to the Underwriter shall reasonably
object (it being understood that the terms “amendment” and “supplement” do not
include documents filed by the Company or the Trust pursuant to the 1934 Act).

 

(b) Delivery of Prospectus. The Company will furnish to the Underwriter, without
charge, during the period when the Prospectus is required to be delivered under
the 1933 Act or the 1934 Act, such number of copies of the Prospectus (as
amended or supplemented) as the Underwriter may reasonably request. The
Prospectus and any amendments or supplements thereto furnished to the
Underwriter will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T of the Commission.

 

(c) Continued Compliance with Securities Laws. The Company and the Trust will
comply with the 1933 Act and the 1933 Act Regulations and the 1934 Act and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
so as to permit the completion of the distribution of the Securities as
contemplated in this Agreement and in the Prospectus, except where the failure
to comply will not adversely affect the distribution of the Securities. If at
any time when a prospectus is required by the 1933 Act to be delivered in
connection with sales of the Securities, any event shall occur or condition
shall exist as a result of which it is necessary for the Company or the Trust to
amend the Registration Statement or amend or supplement the Prospectus in order
that the Prospectus will not include any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if it shall be necessary at any such time to amend
the Registration Statement or amend or supplement the Prospectus in order to
comply with the requirements of the 1933 Act or the 1933 Act Regulations, the
Company or the Trust, as applicable, will promptly prepare and file with the
Commission, such amendment or supplement as may be necessary to correct such
statement or omission or to make the Registration Statement or the Prospectus
comply with such requirements, and the Company will furnish to the Underwriter
such number of copies of such amendment or supplement as the Underwriter may
reasonably request.

 

(d) Rule 158. The Company and the Trust will timely file such reports pursuant
to the 1934 Act as are necessary in order to make generally available to its
security holders as soon as practicable an earnings statement for the purposes
of, and to provide the benefits contemplated by, the last paragraph of Section
11(a) of the 1933 Act.

 

11



--------------------------------------------------------------------------------

(e) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds.”

 

(f) Reserved Common Shares. The Trust shall reserve and keep available at all
times, free of preemptive rights, a sufficient number of Common Shares for the
purpose of enabling the Company to deliver, at its election, Common Shares upon
the exchange of the Debentures.

 

SECTION 4. Payment of Expenses.

 

(a) Expenses. The Company will pay all expenses incident to the performance of
its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment thereto, (ii) the
preparation and printing of the Indenture, this Agreement and such other
documents as may be required in connection with the offering, purchase, sale,
issuance or delivery of the Securities, (iii) the preparation, issuance and
delivery of the certificates for the Securities to DTC or its designated
custodian or the Underwriter, including any stock or other transfer taxes and
any stamp or other duties payable upon the sale, issuance or delivery of the
Securities to the Underwriter, (iv) the fees and disbursements of the Company’s
counsel and accountants, (v) the qualification, if any, of the Securities under
state securities laws, including filing fees and the reasonable fees and
disbursements of counsel for the Underwriter in connection therewith and in
connection with the preparation of a Blue Sky Survey and any supplement thereto,
if any, (vi) the printing and delivery to the Underwriter of copies of the
Prospectus and any amendments or supplements thereto, (vii) the fees and
expenses of any transfer agent or registrar for the Securities, and (viii) the
filing fees incident to, and the reasonable fees and disbursements of counsel to
the Underwriter in connection with, the review, if any, by the National
Association of Securities Dealers, Inc. (the “NASD”) of the terms of the sale of
the Securities. It is understood, however, that, except as provided in this
Section and Section 6 hereof, each Underwriter will pay all of its own costs and
expenses, including the fees of its counsel, stock or other transfer taxes on
resale of any of the Securities by it, and any advertising expenses connected
with any offers of the Securities the Underwriter may make.

 

(b) Termination of Agreement. If this Agreement is terminated by the Underwriter
in accordance with the provisions of Section 5 or Section 9(a)(i) hereof, the
Company shall reimburse the Underwriter for all reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of counsel for the
Underwriter.

 

12



--------------------------------------------------------------------------------

SECTION 5. Conditions of Underwriter’s Obligations. The obligations of the
Underwriter hereunder are subject to the accuracy of the representations and
warranties of the Company contained in Section 1 hereof or in certificates of
any officer of the Trust or any subsidiary of the Company delivered pursuant to
the provisions hereof, to the performance by the Company of its covenants and
other obligations hereunder, and to the following further conditions:

 

(a) Effectiveness of Registration Statement. No stop order suspending the
effectiveness of the Registration Statement shall have been issued and shall
continue to be in effect under the 1933 Act or proceedings therefore initiated
or threatened by the Commission, and any request on the part of the Commission
for additional information shall have been complied with to the reasonable
satisfaction of counsel to the Underwriter. The Prospectus shall have been filed
with the Commission pursuant to Rule 424(b) within the applicable time period
prescribed for such filing by the 1933 Act Regulations.

 

(b) Opinions of Counsel for the Company. At Closing Time, the Underwriter shall
have received the opinion and letter, dated as of Closing Time, of Sullivan &
Cromwell LLP, counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriter, to the effect set forth in Exhibit
A hereto.

 

(c) Opinion of Special Maryland Counsel for the Trust. At Closing Time, the
Underwriter shall have received the opinion, dated as of Closing Time, of
Venable, LLP, special Maryland counsel for the Trust, in form and substance
reasonably satisfactory to counsel for the Underwriter, to the effect set forth
in Exhibit B hereto.

 

(d) Opinion of Counsel for the Underwriter. At Closing Time, the Underwriter
shall have received the favorable opinion, dated as of Closing Time, of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel for the Underwriter, with respect to
certain legal matters relating to this Agreement and such other related matters
as the Underwriter may reasonably request. In giving such opinion such counsel
may state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Trust and its subsidiaries and certificates of public officials.

 

(e) Officers’ Certificate. At Closing Time, there shall not have been, since the
date hereof or since the respective dates as of which information is given in
the Prospectus, any material adverse change in or affecting the condition,
financial or otherwise, or the earnings or business affairs of the Company, the
Trust and their respective subsidiaries taken as a whole, whether or not arising
in the ordinary course of business, and the Underwriter shall have received a
certificate of the Chairman or President and the Executive Vice President –
Finance and Administration, Chief Financial Officer of the Trust, dated as of
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties in Section 1(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
Closing Time, (iii) each of the Company and the Trust have complied with all
agreements and satisfied all conditions on their part to be performed or
satisfied at or prior to Closing Time, and (iv) no stop order suspending the
effectiveness of the Registration Statement has been issued and shall be in
effect and no proceedings for that purpose have been instituted or, to the best
of such officers’ knowledge, are pending or are contemplated by the Commission.

 

(f) Accountants’ Comfort Letter. At the time of the execution of this Agreement,
the Underwriter shall have received from Deloitte & Touche LLP a letter dated
such date, in form and substance satisfactory to the Underwriter, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Prospectus.

 

13



--------------------------------------------------------------------------------

(g) Bring-down Comfort Letter. At Closing Time, the Underwriter shall have
received from Deloitte & Touche LLP a letter, dated as of Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (f) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time.

 

(h) Maintenance of Rating. At Closing Time, the Securities shall be rated at
least investment grade by Moody’s Investor’s Service and by Standard & Poor’s
Ratings Group, a division of McGraw-Hill, Inc.; and since the date of this
Agreement, there shall not have occurred a downgrading in the rating assigned to
the Securities or any of the Company’s or the Trust’s other securities by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the 1933 Act. For
purposes of this Section 5(h), a “downgrading in the rating” shall not include
any of the following: (i) any notice given of any potential downgrading in any
such rating, or (ii) any notice of a possible change in any such rating that
does not indicate the direction of the possible change.

 

(i) Conditions to Purchase of Option Securities. In the event that the
Underwriter exercises its option provided in Section 2(b) hereof to purchase all
or any portion of the Option Securities, the representations and warranties of
the Company contained herein and the statements in any certificates furnished by
the Trust or any subsidiary of the Trust hereunder shall be true and correct as
of each Date of Delivery and, at the relevant Date of Delivery, the Underwriter
shall have received:

 

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
Chairman or President and of the Executive Vice President - Finance and
Administration, Chief Financial Officer of the Trust confirming that the
certificate delivered at the Closing Time pursuant to Section 5(e) hereof
remains true and correct as of such Date of Delivery.

 

(ii) Opinions of Counsel for the Company. The opinion and letter of Sullivan &
Cromwell LLP, counsel for the Company, together with the opinion of Venable,
LLP, special Maryland counsel for the Trust, each in form and substance
reasonably satisfactory to counsel for the Underwriter, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinions required by Sections
5(b) and 5(c) hereof.

 

(iii) Opinion of Counsel for the Underwriter. The opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Underwriter, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(d) hereof.

 

(iv) Bring-down Comfort Letter. A letter from Deloitte & Touche LLP, in form and
substance satisfactory to the Underwriter and dated such Date of Delivery,
substantially in the same form and substance as the letter furnished to the
Underwriter pursuant to Section 5(g) hereof, except that the “specified date” in
the letter furnished pursuant to this paragraph shall be a date not more than
three days prior to such Date of Delivery.

 

14



--------------------------------------------------------------------------------

(v) No Downgrading. Since the date of this Agreement, there shall not have
occurred a downgrading in the rating assigned to the Securities or any of the
Company’s or the Trust’s other securities by any “nationally recognized
statistical rating organization,” as that term is defined by the Commission for
purposes of Rule 436(g)(2) under the 1933 Act. For purposes of this paragraph, a
“downgrading in the rating” shall not include any of the following: (i) any
notice given of any potential downgrading in any such rating, or (ii) any notice
of a possible change in any such rating that does not indicate the direction of
the possible change.

 

(j) Additional Documents. At Closing Time and at each Date of Delivery, counsel
for the Underwriter shall have been furnished with such documents and opinions
as they may require for the purpose of enabling them to pass upon the issuance
and sale of the Securities as herein contemplated, or in order to evidence the
accuracy of any of the representations or warranties, or the fulfillment of any
of the conditions, herein contained; and all proceedings taken by the Company in
connection with the issuance and sale of the Securities, and by the Trust in
connection with the reservation of the Common Shares for issuance upon the
exchange of the Securities, each as herein contemplated, shall be reasonably
satisfactory in form and substance to the Underwriter and counsel for the
Underwriter.

 

(k) Termination of Agreement. If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement,
or, in the case of any condition to the purchase of Option Securities on a Date
of Delivery which is after the Closing Time, the obligations of the Underwriter
to purchase the relevant Option Securities, may be terminated by the Underwriter
by notice to the Company or the Trust at any time at or prior to Closing Time or
such Date of Delivery, as the case may be, and such termination shall be without
liability of any party to any other party except as provided in Section 4 and
except that Sections 1, 6, 7 and 8 shall survive any such termination and remain
in full force and effect.

 

SECTION 6. Indemnification.

 

(a) Indemnification of Underwriter. The Company agrees to indemnify and hold
harmless the Underwriter, its officers or directors, and each person, if any,
who controls the Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, as follows:

 

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact included in the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or

 

15



--------------------------------------------------------------------------------

any investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 6(d) below) any such settlement is effected with the written
consent of the Company; and

 

(iii) against any and all expense whatsoever, as incurred (including, subject to
Section 6(c) hereof, the reasonable fees and disbursements of counsel chosen by
the Underwriter), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or (ii)
above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Underwriter expressly for use in the Registration Statement (or any amendment
thereto), or the Prospectus (or any amendment or supplement thereto); and
provided, further, that the Company shall not be liable to the Underwriter under
the indemnity agreement in this subsection (a) to the extent that any such loss,
claim, damage or liability of the Underwriter results from the fact that the
Underwriter sold Securities to a person to whom there was not sent or given, at
or prior to the written confirmation of such sale, a copy of the Prospectus or
the Prospectus as then amended or supplemented (excluding documents incorporated
by reference) in any case where such delivery is required by the 1933 Act and
the untrue statement or omission of a material fact contained in the Prospectus,
any such amendment or supplement thereto or any such other document was
corrected in the Prospectus or the Prospectus as then amended or supplemented if
the Company has furnished prior to such confirmation sufficient copies thereof
to the Underwriter.

 

(b) Indemnification of Company, Trust, Partners, Trustees and Officers. The
Underwriter agrees to indemnify and hold harmless the Company and the Trust,
their respective partners, trustees or officers, including without limitation,
each of the officers of the Trust who signed the Registration Statement, and
each person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act, against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
subsection (a) of this Section, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto), or the Prospectus (or any
amendment thereto) in reliance upon and in conformity with written information
furnished to the Company by the Underwriter expressly for use in the
Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment thereto).

 

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the

 

16



--------------------------------------------------------------------------------

case of parties indemnified pursuant to Section 6(a) above, counsel to the
indemnified parties shall be selected by the Underwriter, and, in the case of
parties indemnified pursuant to Section 6(b) above, counsel to the indemnified
parties shall be selected by the Company. An indemnifying party may participate
at its own expense in the defense of any such action; provided, however, that
counsel to the indemnifying party shall not (except with the consent of the
indemnified party) also be counsel to the indemnified party. In no event shall
the indemnifying parties be liable for fees and expenses of more than one
counsel (in addition to any local counsel) separate from their own counsel for
all indemnified parties in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 6 or Section 7 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel in accordance with Section
6(a)(iii) hereof, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into, (iii) such
indemnifying party, if it has not theretofore paid such reimbursement, is
requested again to pay reimbursement at least five, but not more than ten, days
prior to such settlement being entered into, and (iv) such indemnifying party
shall not have reimbursed such indemnified party in accordance with such request
prior to the date of such settlement.

 

SECTION 7. Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Trust on the one hand and the Underwriter on the other hand from the offering of
the Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Trust on the one hand
and of the Underwriter on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

 

The relative benefits received by the Company and the Trust on the one hand and
the Underwriter on the other hand in connection with the offering of the
Securities pursuant to this

 

17



--------------------------------------------------------------------------------

Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(before deducting expenses) received by the Company and the total underwriting
discount received by the Underwriter, in each case as set forth on the cover of
the Prospectus Supplement, bear to the aggregate initial public offering price
of the Securities as set forth on such cover.

 

The relative fault of the Company and the Trust on the one hand and the
Underwriter on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or the Trust or by the Underwriter and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

The Company, the Trust and the Underwriter agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 7. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 7 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 7, the Underwriter shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which the
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the 1933 Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 7, each officer or director, as the case may be, of
the Underwriter and each person, if any, who controls the Underwriter within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have
the same rights to contribution as the Underwriter, and each partner, trustee or
officer, as the case may be, of the Company or the Trust, including without
limitation each officer of the Trust who signed the Registration Statement, and
each person, if any, who controls the Company or the Trust within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company or the Trust, as the case may be.

 

SECTION 8. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Trust or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of the Underwriter or any controlling
person of the Underwriter, or by or on behalf of the Company or the Trust or any
officer or partner or trustee or controlling person of the Company or the Trust,
and shall survive delivery of the Securities to the Underwriter.

 

18



--------------------------------------------------------------------------------

SECTION 9. Termination of Agreement.

 

(a) Termination; General. The Underwriter may terminate this Agreement, by
notice to the Company or the Trust, at any time at or prior to Closing Time (i)
if there has been, since the time of execution of this Agreement or since the
respective dates as of which information is given in the Prospectus, any
material adverse change in or affecting the condition, financial or otherwise,
or the earnings or business affairs of the Company, the Trust and their
respective subsidiaries taken as a whole, whether or not arising in the ordinary
course of business, or (ii) if there has occurred any material adverse change in
the financial markets in the United States, or any outbreak of hostilities or
escalation thereof or other calamity or crisis or any change or development
involving a prospective change in national or international political, financial
or economic conditions, in each case the effect of which is such as to make it,
in the judgment of the Underwriter, impracticable or inadvisable to commence or
continue the offering of the Securities to the public or to enforce contracts
for the sale of the Securities, or (iii) if trading in any securities of the
Company or the Trust has been suspended or materially limited by the Commission
or the New York Stock Exchange, or if trading generally on the American Stock
Exchange or the New York Stock Exchange has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by any of such exchanges or by order of
the Commission or any other governmental authority, or (iv) if a banking
moratorium has been declared by either Federal or New York authorities, or (v)
if since the time of execution of this Agreement, there shall have been any
downgrading in the rating assigned to the Securities or any of the Company’s or
the Trust’s other securities by any “nationally recognized statistical rating
organization” (as defined for purposes of Rule 436(g) under the Act). For
purposes of this Section 9(a), a “downgrading in the rating” shall not include
any of the following: (i) any notice given of any potential downgrading in any
such rating, or (ii) any notice of a possible change in any such rating that
does not indicate the direction of the possible change.

 

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 6, 7 and 8
shall survive such termination and remain in full force and effect.

 

SECTION 10. Intentionally Omitted.

 

SECTION 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Underwriter shall be
directed to the General Counsel of Citigroup Global Markets Inc., 388 Greenwich
Street, New York, New York 10013; and notices to the Company and the Trust shall
be directed to it at 888 Seventh Avenue, New York, New York 10019, attention of
the Executive Vice President - Finance and Administration, Chief Financial
Officer.

 

19



--------------------------------------------------------------------------------

SECTION 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Underwriter, the Company, the Trust and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Underwriter,
the Company, the Trust and their respective successors and the controlling
persons and officers, trustees and partners referred to in Sections 6 and 7 and
their heirs and legal representatives, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the Underwriter, the Company, the Trust and
their respective successors, and said controlling persons and officers, trustees
and partners and their heirs and legal representatives, and for the benefit of
no other person, firm or corporation. No purchaser of Securities from the
Underwriter shall be deemed to be a successor by reason merely of such purchase.

 

SECTION 13. Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. SPECIFIED TIMES
OF DAY REFER TO NEW YORK CITY TIME.

 

SECTION 14. Effect of Headings. The Article and Section headings herein and the
Table of Contents are for convenience only and shall not affect the construction
hereof.

 

20



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Underwriter, the Company and the Trust in accordance with its terms.

 

Very truly yours, VORNADO REALTY L.P. By:   Vornado Realty Trust,     its
General Partner     By:  

/s/ Joseph Macnow

--------------------------------------------------------------------------------

    Name:   Joseph Macnow     Title:  

Executive Vice President

Finance and Administration

VORNADO REALTY TRUST By:  

/s/ Joseph Macnow

--------------------------------------------------------------------------------

Name:   Joseph Macnow Title:   Executive Vice President     Finance and
Administration

 

CONFIRMED AND ACCEPTED,

as of the date first above written.

By:   CITIGROUP GLOBAL MARKETS INC.     By:  

/s/ Paul Ingrassia

--------------------------------------------------------------------------------

    Name:   Paul Ingrassia     Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

VORNADO REALTY L.P.

 

3.875% Exchangeable Senior Debentures due 2025

 

Title of Designated Shares:

 

3.875% Exchangeable Senior Debentures due 2025

 

Aggregate Principal Amount of Initial Securities:

 

$500,000,000

 

Aggregate Principal Amount of Option Securities:

 

$75,000,000

 

Offering Price:

 

The Underwriter proposes to offer the Securities from time to time for sale in
one or more negotiated transactions, or otherwise, at market prices prevailing
at the time of sale, at prices related to such prevailing market prices or at
negotiated prices. The Underwriter may effect such transactions by selling the
Securities to or through dealers, and such dealers may receive compensation in
the form of underwriting discounts, concessions or commissions from the
Underwriter and/or the purchasers of the Securities for whom they may act as
agent.

 

Price to Underwriter:

 

98%

 

Proceeds to the Company:

 

$490,000,000 ($563,500,000 if the underwriter exercises its option in full)

 

Form of Designated Shares:

 

Book-Entry Only through DTC.

 

Specified Funds for Payment of Purchase Price:

 

Wire transfer of same day funds.

 

Time of Delivery:

 

9:00 a.m. (New York City time), March 29, 2005

 

Closing Location:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square, New York, New York 10036

 

Sch A-1



--------------------------------------------------------------------------------

Name and Address of Underwriter:

 

Citigroup Global Markets Inc.     Address for Notices, etc.:   General Counsel  
  Citigroup Global Markets Inc.     388 Greenwich Street     New York, New York
10013

 

Record Dates:

 

April 1 and October 1

 

Interest Payment Dates:

 

April 15 and October 15, beginning on October 15, 2005

 

Maturity Date:

 

April 15, 2025

 

Ranking:

 

The Debentures will be unsecured and unsubordinated obligations of the Company
and will rank equally with all of the Company’s unsecured and unsubordinated
indebtedness.

 

Voting Rights:

 

Holders of the Debentures will have no voting rights as shareholders of the
Trust.

 

Initial Exchange Rate:

 

10.9589

 

Exchange Rights:

 

Debentures may be exchanged prior to the close of business on the business day
prior to the maturity date at the applicable exchange rate for cash, Common
Shares of the Trust or a combination thereof, at the option of the Company, upon
the occurrence of the events described in the Prospectus Supplement.

 

Listing:

 

The Debentures will not be listed on any national securities exchange.

 

CUSIP:

 

929043 AC 1

 

ISIN:

 

US929043AC13

 

A-2